t c memo united_states tax_court david e and rebecca newman petitioners v commissioner of internal revenue respondent docket no filed date jeffrey m weiss for petitioners wendy abkin for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioners respondent determined deficiencies in income_tax and penalties as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number - - after concessions ’ the issues for our consideration are whether petitioners are entitled to offset gross_proceeds reported on their and schedules c profit or loss from business by the amounts of dollar_figure and dollar_figure respectively that they claimed as cost_of_goods_sold and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the and tax years ’ findings_of_fact the parties’ stipulation of facts and the exhibits are incorporated herein by this reference petitioners resided pincite irwin street san francisco california at the time their petition was filed david e newman petitioner is an entrepreneur who has been involved in a wide range of business opportunities for the ' the parties filed a stipulation of settled issues whereby petitioners conceded they are not entitled to schedule c secretarial expenses in the amount of dollar_figure for the tax_year they are not entitled to schedule c meals and entertainment_expenses in the amounts of dollar_figure and dollar_figure for the and tax years respectively they are not entitled to schedule c charity expenses in the amount of dollar_figure for the tax_year and dollar_figure of their net_operating_loss_carryback from the tax_year to the tax_year is not allowable the parties also agree that the adjustments in the notice_of_deficiency to petitioners’ self-employment_tax deduction itemized_deductions and and deductions for exemptions are computational adjustments and will be determined after the remaining issues have been resolved unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable periods under consideration and all rule references are to the tax_court rules_of_practice and procedure purpose of securing both short- and long-term returns on his investments during the years at issue petitioner was engaged in a business activity with peter lee lee involving the purchase and resale of computer chips in date petitioner and stanley m friedman friedman executed a joint_venture agreement with lee setting forth the terms and conditions for the purchase and resale of computer chips according to the joint_venture agreement petitioner and friedman were to invest approximately dollar_figure million and dollar_figure million respectively with lee for the purchase and resale of computer chips although petitioner and lee formalized their arrangement with a joint_venture agreement most of petitioner’s transactions with lee were done on a handshake during the years at issue petitioner advanced funds to lee in order to provide him with the necessary capital to buy the computer chips lee would use these funds to purchase computer chips and then sell the chips to third parties after the chips were acquired by lee and sold to third parties lee would return the funds advanced by petitioner and pay an additional specified rate of return on those advanced funds this specified return represented some portion of lee’s profit from the resale of the chips lee also paid petitioner a commission for referring other investors to him q4e- while petitioner sometimes went to lee’s office to view the computer chips that lee had purchased petitioner never took possession of the chips did not maintain any inventory or supply of computer chips did not know the sales_price of the computer chips and did not maintain any records relating to the purchase or sale of the computer chips the only records petitioner maintained were of the amount of funds that he advanced to lee and the amount of the return that lee owed him on those advances during petitioner received a return on his advances and commissions from lee in the amount of dollar_figure during petitioner received a return on his advances from lee in the amount of dollar_figure as of date lee owed petitioner expected returns of dollar_figure on funds that petitioner had advanced to him likewise as of date lee owed petitioner expected returns of dollar_figure on funds that petitioner had advanced to him for the tax_year petitioners reported dollar_figure as gross_receipts and dollar_figure as costs of goods sold on the schedule c attached to their tax_return for the tax_year petitioners reported dollar_figure as gross_receipts and dollar_figure as costs of goods sold on the schedule c attached to their return the gross_receipts figures shown on petitioners’ and schedules c do not reflect the sales of the computer chips by lee to third parties rather the gross_receipts represent - - petitioner’s portion of the profit that was made on the purchase and resale of the computer chips in the notice_of_deficiency issued to petitioners respondent disallowed the schedule c cost_of_goods_sold for the and tax years and determined penalties for negligence opinion we must decide whether petitioners are entitled to claim cost_of_goods_sold in the amounts of dollar_figure and dollar_figure on their schedules c for the and tax years respectively and are liable for the accuracy-related_penalty under sec_6662 for the and tax years the cost of goods purchased for resale in a taxpayer’s business is subtracted from gross_receipts to compute gross_income see sec_1_61-3 income_tax regs this court has consistently held that the cost_of_goods_sold is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in the determination of a taxpayer’s gross_income see 69_tc_477 affd 630_f2d_670 9th cir sec_1_162-1 income_tax regs taxpayers must show their entitlement to the amount of cost_of_goods_sold claimed see rule a taxpayers must also keep sufficient records to substantiate the cost_of_goods_sold see sec_6001 wright v commissioner tcmemo_1993_27 -- - petitioner claims that he was involved in the computer chip sales business and that he is entitled to reduce his schedule c gross_receipts by the cost of the computer chips as an initial matter we must determine whether petitioner was in the business of purchasing and reselling computer chips or simply providing lee with a source of capital and earning a return on his investment while the parties agree that petitioner and lee had a business arrangement concerning the purchase and sale of computer chips it is apparent that petitioner’s role in the arrangement was limited to that of an investor lee had contacts with manufacturers of computer chips and could obtain a supply of these chips to market to purchasers he did not however have the capital necessary to acquire the chips from the manufacturers as a result petitioner advanced funds to lee who after purchasing the computer chips returned the funds to petitioner with some specified rate of return petitioner did not take possession of the chips nor maintain any sort of inventory in addition he was not involved in the actual sales of the computer chips petitioner did not know the sales_price of the computer chips or how much money lee was making on the sales the only record petitioner maintained regarding this arrangement was the amount of money advanced to lee and the amount of return he was to receive on the advanced funds in - addition the joint_venture agreement between petitioner and lee referred to the arrangement as an investment furthermore petitioners’ schedules c are inconsistent with the contention that petitioner was in the business of selling computer chips petitioners’ schedules c do not reflect the gross_receipts from the sale of the computer chips rather they merely reflect a portion of the profit that was realized by lee upon the resale of the computer chips and subsequently paid to petitioner as a return on his investment accordingly we find that petitioner was merely a source of capital for lee and was not a merchant with respect to the computer chips therefore petitioner cannot treat the dollar_figure and dollar_figure amounts as costs of goods sold in and respectively we note that even if we were willing to reach the conclusion that petitioner was engaged in the sale of computer chips and acquired chips for resale in and petitioners have failed to substantiate the costs of good sold and we are unable to make an estimate sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe petitioners admit that no testimony or other evidence has been presented as to any specific costs yet claim that we can make a reasonable estimate of petitioners’ cost_of_goods_sold based on 39_f2d_540 2d cir under cohan in the event that a taxpayer establishes that he or she hass incurred a deductible expense but is unable to substantiate the precise amount of the expense we may estimate the amount of the deductible expense we cannot however estimate deductible expenses unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made see 85_tc_731 petitioner kept no documentation regarding any expenses or costs relating to the computer chip sales likewise petitioner has no documentation regarding gross_sales of the computer chips as a result petitioners ask us to back into a cost of sales number based on petitioner’s testimony that lee’s return on the computer chip sales was approximately double the return to petitioner thus to quote petitioners since petitioner had a return lee’s return would be about effectively translating into a cost of sales of this information simply does not provide us with the detail needed to make an estimate accordingly even if we were to conclude that petitioners could claim cost_of_goods_sold we would be unable to determine the proper amount during trial petitioner testified that he requested his assistant to keep records of every deal with lee but later discovered that whatever records were kept were discarded by the assistant when he was caught stealing trade secrets from petitioner in regard to another venture - petitioners contend as an alternative argument that if they are not allowed to treat the dollar_figure and dollar_figure as cost_of_goods_sold in and respectively they should either be allowed a business_expense deduction under sec_162 ora business_bad_debt deduction under sec_166 respondent objects to these arguments because petitioners raised them for the first time in their opening brief while it is true that respondent had no opportunity to explore facts regarding these theories with petitioner during his testimony given the fact that they do not hold merit and can be quickly addressed we shall consider petitioners’ alternative arguments with regard to petitioners’ assertion that the claimed cost_of_goods_sold should be allowed as an ordinary and necessary business_expense under sec_162 petitioners have failed to establish that the amounts reported as cost_of_goods_sold are ordinary or necessary business_expenses deductible under sec_162 indeed the evidence supports a finding that the dollar_figure and dollar_figure that petitioners claim are deductible represented simply the expected_return on funds that petitioner advanced as working_capital to lee as such the amounts were more akin to a a party may rely upon a theory only if it provided the opposing party with fair warning that it intended to make an argument based upon that theory 91_tc_200 affd 905_f2d_1190 8th cir -- - receivable than an expense accordingly petitioner is not entitled to a deduction for these amounts under sec_162 with respect to the business_bad_debt claim sec_166 allows a deduction for any debt which becomes worthless within the taxable_year under sec_1 166-l1 c income_tax regs the debt must be bona_fide defined as a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money furthermore taxpayers must exhaust the usual and reasonable means of collection before they are entitled toa deduction see c s webb inc v commissioner 1_bta_269 when efforts to collect become futile the deduction is allowed see 26_tc_856 petitioners’ evidence concerning their entitlement to a business_bad_debt deduction consisted of petitioner’s testimony that lee owed petitioner over a million dollars and lee filed for bankruptcy in either december of ‘92 or january of aside from these two statements petitioners presented no evidence to establish their entitlement to a business_bad_debt deduction under sec_166 petitioners failed to show that there was a bona_fide debt that became worthless during the years in issue or that they attempted to collect any such debt from lee accordingly they are not entitled to a business_bad_debt deduction under sec_166 we now must decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent for both of the taxable years determined an accuracy-related_penalty based on negligence under sec_6662 that section imposes an addition_to_tax in the amount of percent of any portion of the underpayment attributable to negligence or the disregard of rules or regulations see sec_6662 and b petitioners must show that respondent’s determination is erroneous see rule a the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the tax laws and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 925_f2d_348 cir affg 92_tc_1 85_tc_934 to avoid this penalty petitioners must show that their actions were reasonable and not careless reckless or made with intentional disregard of rules or regulations see 743_f2d_670 cir affg tcmemo_1982_666 taxpayers are expected to maintain adequate_records and failure to do so may constitute negligence and a disregard of rules or regulations see sec_6001 petitioners have failed to offer any evidence to suggest that they acted with reasonable_cause and good_faith with respect to their reporting of the purported cost_of_goods_sold petitioner contends that he employed a full time assistant for the purpose of keeping records of his various business activities petitioner testified that he requested that his assistant keep records of every deal with lee but later discovered that the records had been discarded petitioners contend that while petitioner was unable to produce any of the records that were to be kept by his assistant through no fault of his own his record keeping attempts in this regard were not unreasonable we disagree petitioners have failed to show that they exercised ordinary care and business prudence in keeping records necessary to comply with the tax laws petitioner’s uncorroborated self-serving testimony simply fails to convince us that his record keeping attempts were reasonable and his attempt to shift the blame to his assistant is equally unconvincing hither petitioners were not engaged in the computer chip sales business in which case they had no basis for claiming cost_of_goods_sold or they utterly failed to maintain any records to support the computer chip sales business and the costs incurred in it to the extent that records do exist they do not support petitioner’s claim that he was in the computer chip sales business or that he had cost_of_goods_sold as such we find that petitioners failed to make any reasonable attempt to comply with the tax laws and carelessly disregarded rules and regulations relating to the proper reporting of items and record keeping accordingly we sustain respondent’s determination and hold that petitioners are liable for the sec_6662 accuracy-related_penalty for the and tax years we have considered all other arguments of the parties and to the extent not addressed herein we find them to be either meritless or irrelevant to reflect the foregoing and concessions of the parties decision will be entered under rule
